Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZULAWSKI (2005/0043128) in view of in view of HOFF (4,102,214).


Regarding Claim 1, ZULAWSKI teaches A continuously variable transmission (CVT), comprising: a drive clutch having an inner and an outer sheave rotatably coupled to a drive clutch shaft; a driven clutch having an inner and an outer sheave rotatably coupled to a driven clutch shaft [0002]-[0004]; one of the sheaves (210) of the driven clutch (200) having a helix (250) fixed to the one sheave, the helix having helical 
	ZULAWSKI does not teach the one sheave being comprised of a first material having a density lower than 4 gr/cc and the helix is comprised of a second material having a density greater than 4 gr/cc.
	HOFF discloses a driving side pulley where a sheave (36) being comprised of a first material having a density lower than 4 gr/cc (Column 3, lines 66-68, discloses that the sheave may be made of aluminum. Official notice is taken that aluminum has a density of 2.70 g/cm3) and the helix is comprised of a second material having a density greater than 4 gr/cc (Column 3, lines 63-66, discloses that the base (Hub 32) that supports the sheaves is composed of a different material, and may be of steel.  It is taken that the helix would be considered as part of the hub structure. Official notice is taken that steel has a density of between 7.75 gm/cm3 and 8/05 gm/cm3).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date of the invention to modify the continuously variable transmission of ZULAWSKI by fabricating the sheave of aluminum and the helix of steel, as taught by HOFF to reduce the overall weight of the pulley (by using aluminum for the sheave) without compromising the strength of the base and helix, which would be made of steel) to provide a lighter weight but strong pulley.



	Regarding Claims 3, 9, ZULAWSKI as modified teaches the hub (HOFF 32) (which is taking to include the helix) is made of steel (HOFF Column 3, lines 63-66).

Regarding Claims 5, 10, ZULAWSKI as modified teaches a driven clutch shaft (HOFF 14) coupled to the outer sheave (HOFF 56) of the driven clutch.

Regarding Claims 6, 11, ZULAWSKI as modified teaches the claimed invention except for the driven clutch shaft is steel and the one sheave is cast to the driven clutch shaft.  
It would have been obvious to one of the ordinary skill in the art prior to the filling of the application for the invention to make the driven clutch shaft of steel and to cast the one sheave to the driven clutch shaft, both actions to improve the strength of the pulley, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for its intended use as an obvious matter design choice.

Regarding Claims 7, ZULAWSKI teaches A continuously variable transmission (CVT), comprising: a drive clutch having a first sheave pair including an inner sheave and an outer sheave rotatably coupled to a drive clutch shaft [0002]-[0004]; a driven clutch (200) having a second sheave pair including an inner sheave (210) and an outer 
ZULAWSKI does not teach the first sheave being comprised of a first material having a density lower than 4 gr/cc and the helix is comprised of a second material having a density greater than 4 gr/cc.
	HOFF discloses a driving side pulley where a sheave (36) being comprised of a first material having a density lower than 4 gr/cc (Column 3, lines 66-68, discloses that the sheave may be made of aluminum. Official notice is taken that aluminum has a density of 2.70 g/cm3) and the helix is comprised of a second material having a density greater than 4 gr/cc (Column 3, lines 63-66, discloses that the base (Hub 32) that supports the sheaves is composed of a different material, and may be of steel.  It is taken that the helix would be considered as part of the hub structure. Official notice is taken that steel has a density of between 7.75 gm/cm3 and 8/05 gm/cm3).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date of the invention to modify the continuously variable transmission of ZULAWSKI by fabricating the sheave of aluminum and the helix of steel, 

Regarding Claim 12, ZULAWSKI as modified teaches the first sheave (210) and the second sheave (230) are included in the second sheave pair.

Regarding Claim 13, ZULAWSKI as modified teaches wherein the helix (250) is laterally positioned between the one sheave (210) and the other sheave (230) (Fig. 11).

Regarding Claim 14, ZULAWSKI as modified teaches wherein a biasing member (270) is positioned about the driven clutch shaft (240) and between the helix (250) and a retainer (portion of 240 engaged with 270) operably coupled to the movable sheave.

Regarding Claim 15, ZULAWSKI as modified teaches wherein the helix (250) rotates relative to the driven clutch shaft (240).

Regarding Claim 16, ZULAWSKI as modified teaches wherein the second sheave (230) is fixed directly to the driven clutch shaft (240).

Regarding Claim 17, ZULAWSKI as modified teaches wherein the helix (250) rotates relative to the second sheave (230).



Regarding Claim 19, ZULAWSKI as modified teaches wherein the first sheave (210) of the driven clutch (200) is operably coupled to the first shaft portion (portion of 240 supporting 210) of the driven clutch shaft (240) and the second sheave (230) is operably coupled to the second shaft portion (portion of 240 supporting 230) of the driven clutch shaft (240).

Regarding Claim 20, ZULAWSKI as modified teaches wherein the helix (250) is positioned laterally between the inner (210) and outer sheave (230) of the driven clutch (200).

Regarding Claim 21, ZULAWSKI as modified teaches further comprising a hub (portion of 240 supporting 230) coaxial with the driven clutch shaft, the other of the sheaves (230) fixed to the hub and extending radially outward from the hub.

Response to Arguments
Applicant’s arguments filed 8/31/2021, with respect to the rejection(s) of claim(s) 1-12 under JOHNSON (6,149,540) in view of HOFF (4,102,214) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654